Sherwin, C. J.
Chapter 12 of title 13 of the Code, as amended by chapter 84, page 48, Acts of the Twenty-Seventh General Assembly, provides for the establishment and maintenance of county high schools. Such a school was regularly established in Guthrie county. The defendant is a school corporation of said county, and there was appor*16tioned to it the number of pupils entitled to admission to the high school without tuition. More pupils from the defendant attended said schools than its proportionate number, and this with, the knowledge of the defendant and without objection on its part, and this suit is to recover the tuition of such pupils. Chapter 84, page 48, of the Acts of the Twenty-Seventh General Assembly is entitled as follows: “ An act to amend section's twenty-seven hundred and twenty-eight, . . . twenty-seven hundred and thirty, twenty-seven hundred and thirty-one, . . . and twenty-seven hundred and thirty-two, . . . and repeal section twenty-seven hundred and thirty-three of the Code, and enact a substitute therefor, in relation to county high schools.” The appellants contend that the act embraces more than one subject, but one of which is expressed in its title, and that it is therefore repugnant to section 29 of article 3 of the Constitution of the State. Section 4, of chapter 84, page 49, of the act, provides that, should there be more applicants for such admission from any school corporation than its proportionate number, then the board of directors of such school corporation shall designate which of said applicants shall be •entitled to attend, and, “ if such pupils are residents of the county, the school corporation from which they attend -shall pay their tuition out of its contingent fund.” The appellee’s precise claim is that this provision of the act is not germane to the title, because it is an attempt to amend section 2803 of the Code, relating to school corporations in general. But ■this position is manifestly untenable. Section 2803 relates to the ordinary school district corporations in the same or in adjoining counties, and regulates the attendance of pupils in the schools therein. It was not intended to nor does it regulate or relate to high schools established, under the provisions of chapter 12, title 13. Such schools can only be established- by a vote- of the electors of the entire county, and they are supported generally by county taxes levied and collected as other county taxes. As the name *17indic’ates, the purpose of the high school is to provide schools of a higher grade than the ordinary district school, and to make property throughout the county bear the expense thereof. The title of the chapter clearly relates to county high schools, and to nothing else. The subject of the entire act itself is such schools, and the matter complained of relates only to the means and manner of making the act effective, and is in the most direct and positive way connected with and related to the entire subject-matter thereof, and to nothing other or different therefrom. The title of the act calls express attention to the sections of the Code that are to be amended thereby, and to what they relate; and no one could be misled thereby who paid the slightest attention thereto. State v. Forkner, 94 Iowa, 1; State v. Shroeder, 51 Iowa, 197; Martin v. Blattner, 68 Iowa, 286; Williamson v. City of Keokuk, 44 Iowa, 88; State v. Aulman, 76 Iowa, 627; McAunich v. Ry. Co., 20 Iowa, 338. Nor is this conclusion in conflict with the holding in Rex Lumber Co. v. Reed, 107 Iowa, 111, as a careful analysis of that case will show.
The appellee argues further that the Legislature had no power to compel the defendant to pay for the education of its pupils attending the high school without its consent, and cites a number of cases that hold, in effect, that one corporation or person cannot he compelled by legislative enactment to pay the debt of another. This general rule is no doubt correct, but it has no place in the determination of this case. That the Legislature has the power to provide for a system of public schools is not and cannot be questioned, and that it may provide for the maintenance of such schools by taxation is as well settled .by authority. It has the same power to provide for the establishment and maintenance of a county high school that it has to provide for schools of a lower grade, and it may unquestionably designate the means and manner of raising the revenue necessary for its maintenance. Within certain lim*18its the expense thereof is to be paid by a county tax-, but when more pupils attend from any school corporation than may attend under its allotment it is required to pay the reasonable tuition of such pupils, and in so doing it is-not paying the debt of the high school corporation nor of the pupils. It is in fact doing nothing more than paying its own debt from the funds which the Legislature has permitted it to raise by taxation for that very purpose. The sovereign only has the power to tax, and it may direct the public use to which such tax shall be applied.
The demurrer should have been overruled and the judgment is reversed.